            Case 2:19-cv-00676-CDJ Document 7 Filed 05/01/19 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

FAST ADVANCE FUNDING, LLC,                         :
     Plaintiff                                     :
                                                   :                  CIVIL ACTION
       v.                                          :                  NO.: 19-0676
                                                   :
STRUCTURAL SOLUTIONS                               :
OF NJ, LLC et al.,                                 :
      Defendants.                                  :

                                               ORDER

       AND NOW, this 30th day of April, 2019, upon consideration of Plaintiff’s Request for

Entry of Default pursuant to Rule 55(a) of the Federal Rules of Civil Procedure (ECF No. 6), it is

hereby ORDERED that said request is DENIED. 1

       It is further ORDERED that the Clerk of Court shall reissue the Summons for service.

Plaintiff shall have thirty (30) days from reissuance to file proof of proper service of the

Summons and Complaint upon Defendants. 2



                                                              BY THE COURT:



                                                              /s/ C. Darnell Jones, II
                                                              C. DARNELL JONES, II             J.




1
  Plaintiff’s proof of service of the Summons and Complaint (ECF No. 3) is not adequate to show
that said service comported with the requirements set forth in Federal Rule of Civil Procedure
4(e).
2
  Pursuant to Rule 4(m), it is within this Court’s discretion to extend the time for service with, or
without, good cause. See In re Asbestos Products Liability Litigation (No. VI), 965 F. Supp. 2d
612, 616 (E.D. Pa. 2013) (citing Petrucelli Bohringer & Ratzinger, 46 F. 3d 1298, 1305 (3d Cir.
1995).
